Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-14-00588-CR

                                       IN RE Abelardo GONZALEZ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 27, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 14, 2014, relator filed a petition for writ of mandamus. The court has considered

relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                          PER CURIAM

DO NOT PUBLISH




1
  This proceeding arises out of Cause Nos. 2008CRR000657-D1; 2008-CRR-000662-D1; 2008-CRR-000665-D1,
styled The State of Texas v. Abelardo Gonzalez, pending in the 49th Judicial District Court, Webb County, Texas, the
Honorable Jose A. Lopez presiding.